Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 36-38 and 41-52 are allowed.
Claims 1-35, 39-40 and 53-56 are cancelled.
A Pre-Appeal Conference Decision which appears on the record indicates that the claims rejections  have been withdrawn and a Notice of Allowance will be mailed.
Regarding independent claims 36, 37, 38 and 48 and dependent claims 41-47 and 49-52, the best prior art of record fails to teach or render obvious, alone or in combination, “wherein: the defined mapping between the bit positions of the bitmap and the logical channel groups reflects an ordering of the logical channel groups, the same ordering is used for included buffer size fields, and the ordering corresponds to logical channel group priority values associated with each logical channel group” considered with other limitations set forth in the respective claims.
Therefore independent claims 36, 37, 38 and 48 are considered non-obvious. Since dependent claims (41-47) and (49-52) depend from claims 38 and 48 respectively, directly or indirectly, they are deemed to be non-obvious as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAR PERSAUD/
Examiner, Art Unit 2477
12/27/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477